DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
The foreign priority application No. 201911201346.7 filed on November 29, 2019 in the Republic of China has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2016/209844).
With regard to claims 1-3, Cheng et al. teach an electrolyte comprising propylene carbonate (PC)/ethyl methyl carbonate (EMC)/dimethyl carbonate (DMC)/methyl butyrate (MB) (20/30/40/10 by volume), 1.2M LiPF6, and 0.5 weight percent of tris(2,2,2-trifluoroethyl)phosphate (TTFEP)(par.0036, par.0042, and Table 2 in par.0043). 
Methyl butyrate meets the limitations of claim 1 for a carboxylate ester, and the limitations of claim 3.
Tris(2,2,2-trifluoroethyl)phosphate (TTFEP) is represented by the formula:

    PNG
    media_image1.png
    154
    192
    media_image1.png
    Greyscale
(par.0026). It is a fluorine-containing phosphate ester of Formula 1 in claim 1, wherein R1-R3 are fluorine-containing alkyl groups, and it meets the limitations of claim 2.
The electrolyte comprises tris(2,2,2-trifluoroethyl)phosphate (TTFEP) and methyl butyrate in a weight ratio of 0.14. This value is within the claimed range.
The calculation is based on the following values for the densities: PC-1.20 g/cm3, EMC-0.997g/cm3, DMC-1.07g/cm3, and MB-0.898g/cm3.
Therefore, the electrolyte of Cheng et al. anticipates the electrolyte in claims 1-3.
With regard to claim 5, Cheng et al. teach that the electrolyte comprises 0.5 weight percent of tris(2,2,2-trifluoroethyl)phosphate (TTFEP)(par.0042, and Table 2 in par.0043). This value is within the claimed range.
With regard to claim 6, Cheng et al. teach that tris(2,2,2-trifluoroethyl)phosphate (TTFEP) may be used in combination with LiBOB (Tables 3 and 4, par.0044-0045). LiBOB meets the claim limitations for lithium bis(oxalate)borate.
With regard to claims, Cheng et al. teach a battery (100) including an anode (102), a cathode (106), a separator (108) disposed between the anode (102) and the cathode (106), and an electrolyte (104)(par.0016, fig.1). The cathode comprises a cathode active material layer including a cathode active material, and the anode comprises an anode active material layer including an anode active material (par.0038).
The electrolyte comprises propylene carbonate (PC)/ethyl methyl carbonate (EMC)/dimethyl carbonate (DMC)/methyl butyrate (MB) (20/30/40/10 by volume), 1.2M LiPF6, and 0.5 weight percent of tris(2,2,2-trifluoroethyl)phosphate (TTFEP)(par.0036, par.0042, and Table 2 in par.0043). 
Methyl butyrate meets the limitations of claim 7 for a carboxylate ester, and the limitations of claim 13.
Tris(2,2,2-trifluoroethyl)phosphate (TTFEP) is represented by the formula:

    PNG
    media_image1.png
    154
    192
    media_image1.png
    Greyscale
(par.0026). It is a fluorine-containing phosphate ester of Formula 1 in claim 7, wherein R1-R3 are fluorine-containing alkyl groups, and it meets the limitations of claim 12.
The electrolyte comprises tris(2,2,2-trifluoroethyl)phosphate (TTFEP) and methyl butyrate in a weight ratio of 0.14. This value is within the claimed range.
The calculation is based on the following values for the densities: PC-1.20 g/cm3, EMC-0.997g/cm3, DMC-1.07g/cm3, and MB-0.898g/cm3.
Therefore, the battery of Cheng et al. anticipates the electrochemical device in claims 7, 12, and 13.
With regard to claim 15, Cheng et al. teach that the electrolyte comprises 0.5 weight percent of tris(2,2,2-trifluoroethyl)phosphate (TTFEP)(par.0042, and Table 2 in par.0043). This value is within the claimed range.
With regard to claim 16, Cheng et al. teach that tris(2,2,2-trifluoroethyl)phosphate (TTFEP) may be used in combination with LiBOB (Tables 3 and 4, par.0044-0045). LiBOB meets the claim limitations for lithium bis(oxalate)borate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143).
With regard to claims 1 and 7, Lee et al. teach an electrolyte composition comprising 100 parts by weight ethylene carbonate (EC), 230 parts by weight of ethyl propionate (EP) and 3.3 parts by weight of tris(trifluoroethyl)phosphate (see Example 1 in column 5, lines 50-55 and Example 3 in Table 1, column 7-8).
Lee et al. further teach a lithium ion secondary battery comprising a cathode having LiCoO2 as cathode active material, an anode having graphite as anode active material, and an electrolyte made from 100 parts by weight ethylene carbonate (EC), 230 parts by weight of ethyl propionate (EP) and 3.3 parts by weight of tris(trifluoroethyl)phosphate (see column 4, line 53-column 5, line 20, Example 1 in column 5, lines 50-55, column 6, lines 38-45, and Example 3 in Table 1, column 7-8).
Ethyl propionate (EP) is a carboxylate ester in claims 1 and 7.
Tris(trifluoroethyl)phosphate is a fluorine-containing phosphate of Formula 1 in claims 1 and 7, wherein R1-R3 are C2 florinated alkyl groups.
The ratio of tris(trifluoroethyl)phosphate to ethyl propionate (EP) is 0.014, which is not within the claimed range.
However, Lee et al. teach that tris(trifluoroethyl)phosphate is a linear ester decomposition inhibitor (column 2, lines 54-62), and the electrolyte may comprise the linear ester decomposition inhibitor in an amount up to 20 parts by weight based on 100 parts by weight of the carbonate compound (column 3, lines 16-20 and column 4, lines 41-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include tris(trifluoroethyl)phosphate in an amount up to 20 parts by weight based on 100 parts by weight of the ethylene carbonate in the electrolyte of Example 3 of Lee et al.
An electrolyte comprising 100 parts ethylene carbonate (EC), 230 parts ethyl propionate (EP), and 20 parts of tris(trifluoroethyl)phosphate is an electrolyte wherein the weight ratio tris(trifluoroethyl)phosphate: ethyl propionate is 0.0869.
This amount is within the ranges in claims 1 and 7.
With regard to claims 2 and 12, tris(trifluoroethyl)phosphate is a compound of formula:

    PNG
    media_image2.png
    154
    223
    media_image2.png
    Greyscale
.
With regard to claims 3 and 13, ethyl propionate (EP) meets the claims limitations.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143) as applied to claims 1 and 7 above, and further in view of Choi et al. (US 2015/0249271).
With regard to claims 4 and 14, Lee et al. teach the electrolyte of claim 1 and the electrochemical device of claim 7 (see paragraph 7 above).
Lee et al. teach that the electrolyte solution comprises a linear ester compound such as methyl acetate, ethyl acetate, methyl propionate, ethyl propionate, propyl propionate, butyl propionate, methyl butyrate, and ethyl butyrate (abstract, column 4, lines 1-5), but fail to teach the electrolyte of claim 4 and the electrochemical device of claim 14.
However, Choi et al. teach that methyl propionate and ethyl propionate may be mixed in a ratio of 10:90 to 90:10 in an electrolyte for a lithium secondary battery (par.0018 and claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a combination of methyl propionate and ethyl propionate in a ratio of 10:90 to 90:10 as the linear ester compound in the electrolyte of Lee et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143) as applied to claim 7 above, and further in view of Ward et al. (US 2014/0349196).
With regard to claim 11, Lee et al. teach the electrochemical device of claim 7 (see paragraph 7 above). Lee et al. teach that the cathode comprises LiCoO2 as cathode active material (column 6, lines 38/45), but fail to teach the claimed binder.
However, Ward et al. teach that a cathode may comprise LiCoO2 and PVDF with polydispersity Mw/Mn of 2.4 as a binder (par.0065-0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF with polydispersity Mw/Mn of 2.4 as a binder for the cathode of Lee et al.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lee et al. (US Patent 8,455,143) and Cheng et al. (WO 2016/209844) fail to teach the electrochemical device in claim 8.
There are no prior art teachings that would motivate one of ordinary skill to modify Lee et al. or Cheng et al. and obtain the electrochemical device in claim 8 of the instant application.

Response to Arguments
Applicant's arguments filed on August 12, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that:
-the objection to the disclosure is withdrawn following the applicant’s amendments;
-the rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claims;
-the rejection of claims 1-3, 5, 7, 10, 12, 13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 8,455,143) is withdrawn following the applicant’s amendments to claims 1 and 7; and
-the rejection of claims 6 and 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143) in view of Xu et al. (US 2006/0236528) is withdrawn following the applicant’s amendments to claims 1 and 7.
On page 15 of the Remarks the applicant argues that examples S1-2 to 1-5 and 1-7 to 1-12 in Table 1 in the specification show that a battery comprising an electrolyte wherein the ration of fluorine-containing phosphate ester to the carboxylate ester is 0.025-0.25 has excellent technical effects, such as in cycle performance, high-temperature storage performance, and nail penetration rate.
The examiner would like to point out that the examples S1-2 to 1-5 and 1-7 to 1-12 in Table 1 show electrolytes comprising an additive of Formula 1-1 and solvent mixture of EP (ethyl propionate) and propyl propionate (PP) (see page 13, lines 1-2 of the specification).
The additive of Formula 1-1 is 
    PNG
    media_image3.png
    113
    258
    media_image3.png
    Greyscale
(page 11 of the specification).
However, claims 1 and 7 allow for any carboxylate ester and an additive of formula:

    PNG
    media_image4.png
    250
    600
    media_image4.png
    Greyscale
.
Therefore, the examples S1-2 to 1-5 and 1-7 to 1-12 are not commensurate with the scope of claims 1 and 7.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. (MPEP 716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention)
The examiner would also like to note that example S-1 shows an electrolyte wherein the ration of fluorine-containing phosphate ester to the carboxylate ester is 0.005. The example S-6 shows an electrolyte wherein the ratio of fluorine-containing phosphate ester to the carboxylate ester is 0.35 (Table 1 on page 28 of the specification).
The values of 0.005 and 0.35 are outside the claimed range of 0.025-0.25.
However, the batteries of examples S-1 and S-6 have excellent technical effects, such as in cycle performance, high-temperature storage performance, and nail penetration rate (see pages 28-29 of the specification).
Therefore, the examples in the specification are not sufficient to show the unexpected superior results of the claimed invention.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722